DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments 
	112(b). Applicant’s amendment overcomes the previous 112(b) rejection, but introduces new issues under 101.  That is, now claim 10 recites “a computer program” which can be interpreted as nonstatutory signals and waves (see 101 rejection herein). 
103 rejections. Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The instant claims recite the limitation of "a computer program". That is, the claims are directed to a computer program per se with no embodying medium. Since a computer program does not fall within the statutory categories of 35 U.S.C. 101 (i.e. process, machine, manufacture or composition of matter), the claim is ineligible. 



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following points of indefiniteness respectfully exist with respect to this claim:
In step B, “positioning device” was replaced with “location determining device” and yet, in step C, there is written “location determination device”. There is also, in the same step B, “location determination device” in line 3 of that step B.  Clarification and correction to maintain a consistent claim term (determining or determination) is respectfully requested. 
In the preamble of claim 1, “the first client (5) being a computerized device” is claimed.  However, in step A, “a first client” is recited.  This is unclear whether this is an antecedent basis issue, or if the first clients in both places are the same or different. 
Likewise, further on in step A of claim 1, “the first client” is now “comprising a carrier or a user of the first client (5) comprising a human or vehicle”. This is unclear and indefinite.  Is the “first client” a computerized device? If this is true, then it is claimed that it is a device, not comprising a computerized device. 
But then, in step A, it is truly unclear what is meant by: “the first client (5) comprising a carrier or a user of the first client (5) comprising a human or vehicle” as recited in claim 1.  Is the first client including or comprising a carrier or user of the first client (so a carrier or human that is using the computerized device), comprising a human or vehicle? What is the “human or vehicle” referring to? This is unclear as written. 

For examination purposes, the “location determining device” and “location determination device” are being interpreted as the same until further notice to the contrary.  Also, the first client is being interpreted in claim 1 as a user device, but that it can also include the user of that device, until further clarification is received. 
The remaining claims are rejected based on dependencies. 
Clarification and correction are respectfully requested. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski (U.S. Patent App. Pub. No. 2016/0026253) in view of Panuganty (U.S. Patent Application Pub. No. 2020/0401593 A1) and further in view of Kahle (U.S. Patent Application Pub. No. 2019/0051014 A1) and Sen (U.S. Patent Application Pub. No. 2016/0366326 A1).  

	
	Regarding claim 1: 
	Bradski teaches: method (e.g. para. 17) performed by a computer system (1) for creation of augmented reality experiences (paras. 17-18, for facilitating augmented reality interaction by a system) and connection of these to the real world (para. 17, augmented reality interaction for users), wherein the computer system (1) is arranged to communicate with a first database (2a) (e.g. para. 216-17, in reference to “User Systems” beginning at para. 213, the systems can communicate with one or more databases) comprising data on a surrounding environment (11), and communicate with a first client (5), the first client (5) being a computerized device, and wherein the data on the surrounding environment (11) comprises one or more of geographic data, building data, and map data (para. 216, data is retrieved to provide virtual content to the user (first client, see Fig. 1: 12), in combination with para. 176-81, data to create a virtual environment includes terrain data, location data and building data) the method comprising the steps of: 
	A. receiving descriptive data (3) of a first object (4) from a first client (5) (see e.g. paras. 199-205, descriptive data can be received via sensors from a user (a first client), the descriptive data (i.e. sensor related data) cam be related to objects and can be used, for example, to map one or more elements of the physical environment around the user. See also paras. 567-81 and 608-14, 774 and 780) the descriptive data comprising metadata of the first object (4) and/or data describing a feature of the first client (5) (e.g. paras. 177-79, 842, 1446, metadata of objects; or para. 604, 717-26, describing users or humans as a first client), the first client (5) comprising a carrier or a user of the first client (5) comprising a human or vehicle (see Fig. 1: 12, first client can be a human) (see also para. 1513-14), 
	B. receiving a physical position (6a) of a location determining device (7) being external to and in close proximity to or internal of the first object (4) (see e.g. “Physical Space/Room Based Sensor System” beginning at para. 552, in combination with Fig. 26.  The external or room-based sensors correspond to positioning devices. The position of these sensors can be received/obtained for any number of reasons per Bradski, for environment mapping (see above mapping to step A), or determining pose (paras. 601-07), generating topological maps (beginning at para 608), wherein the location determination device comprise a device capable of retrieval of positional data comprising… (GPS) data (e.g. para. 215, 610, 613, 615, 618, GPS data can be used to complete a virtual world model. Modifying Bradski, in view of itself, such that the sensor system includes those capable of retrieving GPS data, is all of taught and suggested by Bradski, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A)), 
	C. retrieving from the first database (2a) a data set (8) of a first nearby object (9) having a physical position (6b) in the surrounding environment (11) comprising a building, a bridge, or other geographic landmark in a vicinity of the location determination device (7)…, (e.g. para. 216, receiving data from databases to provide virtual content, in combination with paras. 176-79, the data can be of a building, bridge, or other geographic landmark in the environment of the device (7), the dataset can have atmospheric data, terrain data, weather data, temperature data, location data, and other data used to define and/or describe a virtual environment and object data.), 
	D. creating a description of the surrounding environment (11) by combining: the retrieved data set (8) of the first nearby object (9) with the descriptive data (3) of the first object (4), the physical position (6a) retrieved by the location determining device (7), and the physical position (6b) of the first nearby object (9) (e.g. paras. 18-19, 168, 179-184, 212, using the above mapped features to create an augmented reality experience for a user)..
	F. retrieving a dataset of saliency data (13) of the first nearby object (9) from the first database (2a), wherein the saliency data (13) is descriptive and objective data of the first nearby object (see above mapping re: database, in combination with para. 177, the object data is data that describes the object. See also para. 186-87and 853-55). 
*   *   *   *   *
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: 
	C. retrieving from the first database (2a) a data set… wherein the data set is sourced from an application comprising one or more of a…GIS, ..BIM...or business data (Bisnode), 
	E. deleting redundant sub data (8a) of the retrieved data set (8) of the first nearby object (9) creating an optimised sub data (8b), wherein redundant sub data (8a) is data redundant for a visual perception of the first nearby object (9)… 
	G. calculating a stand-out ratio (14) for the first nearby object (9) based on the saliency data (13), wherein the stand-out ratio is a value of how much the first nearby object (9) stands out in an overall illustration of the surrounding environment (11), and calculated based on the portion of the first nearby object (9) represents of the total line-of-sight-view, and 
	H. creating a final description of the surrounding environment (15) based on the descriptive data (3) of the first object (4), the physical position (6a) of the location determining device (7), the optimised sub data (8b), the stand-out ratio (14) for the first nearby object (9), and the physical position (6b) of the first nearby object (9), for providing the description of the surrounding environment (15), and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: step C: see the reference of Kahle, which teaches that BIM data is known to create 3D models of sites or environments (e.g. paras. 49, 50). Modifying Bradski, such to include BIM (building information model) files as part of the data that Bradski retrieves to create virtual environments or worlds (Bradski, e.g. paras. 176-76) which can be 3D (Bradski, para/ 180, 203, 218, 516) is taught and suggested by the prior art, and such a modification would have been obvious and predictable to one of ordinary skill in the art. 
	Re: step E. deleting, see Panuganty, e.g. para. 197, which teaches normalizing data in a database, said normalizing to include removing redundant data. Re: data redundant for a visual perception, see above mapping to Bradski. Applying the teachings of Panuganty, to the data that is needed or accessed to create the virtual environment of Bradski (see also mapping of Bradski re: accessing databases above), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art
	Re: step G. calculating, see the reference of Sen (e.g. paras. 54-56), which teaches ranking objects in a scene or frame based on size or frequency of occurrence, both of which are a measure of the portion of the object in a total line of sight view, and that this value is based on saliency data (saliency referring to the state or quality by which an object stands out relative to its neighbor) in terms of ranking salient objects. Modifying the applied references, such to include the teachings of Sen, in the creation of virtual environments, per Bradski, such that this can either place more emphasis on regions of interest (per Sen), is taught and suggested by the prior art, and such a modification would have been obvious and predictable to one of ordinary skill in the art. 
	Re: step H. creating, and the wherein clause, it would have been obvious for one of ordinary skill in the art to have combined and modified Bradski, in view of Panuganty and Sen, such to include the above steps and teachings of Bradski itself to include all of the above data/objects and obtained data as mapped above, in the creation of its final AR environment for users, such to allow for user interaction (see e.g. “interacting with the AR System” beginning at para. 849, Figs. 1, 2, 56-61, 65-71).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	Bradski further teaches: Method performed by a computer system (1) according to claim 1, wherein the method further comprises the steps of: A. retrieving a first instruction (16) from the optimised sub data (8b), and 
	B. sending the first instruction (16) to the first client (5) for triggering an activity (17) of the first object (4), or 
	C. sending the first instruction (16) to a second client (18) for triggering an activity (19) of a second object (20), wherein the second object (20) being related to the first object (4), or 
	D. sending the first instruction (16) to a third client (21) for triggering an activity (22) of the first nearby object (9), or 
	E. sending the first instruction (16) to a fourth client (23) for triggering an activity (24) of a second nearby object (25), wherein the second nearby object (25) being related to the first nearby object (9) (see e.g. the above mapping to claim 1, this is taught by user interaction in the augmented reality environment, in relation to objects. See also, for example, the first object can be a totem, and instructions can correspond to data about the totem and user interactions (paras. 561-63, 602, 784-85, 990-96, 1060-1104), interaction between users, 1270-71, 1321-34, game playing, 1371-78; and paras. 170-74, instructions are known. See also Figs. 55 and 70-77). 
	Modifying the applied references, in view of Bradski, to have obtained the above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to facilitate interaction within a system. 
	

	Regarding claim 3:
	Bradski further teaches: method performed by a computer system (1) according to claim 1, wherein the method further comprises the step of sending and illustrating the final description of the surrounding environment (15) on a user interface (5.a) of the first client (5) (see e.g. Figs. 85A-88C, 140 (example user interfaces), and para. 195, 729, 854-58, 961-63 and “UI System” beginning at para. 989, many examples of user interfaces illustrating the surrounding environment). 
	Modifying the applied references, in view of Bradski, to have obtained the above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to facilitate user interaction within a system. 


	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained : method performed by a computer system (1) according to claim 2, wherein the method further comprises receiving a first behavioural data set (27a) of the first object (4) from the first client (5) by means of a first behavioural device (28a) being external to and in close proximity to or internal the first object (4), and 
	wherein the method further comprises receiving a second behavioural data set (27b) of the second object (20) from the second client (18) by means of a second behavioural device (28b) being external to and in close proximity to or internal the second object (20), and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See mapping to claim 1 re: sensors (e.g. Bradski, paras. 200-05, 539, 548-554) that can provide information about objects in a scene (e.g. see also Bradski, paras. 747, 867, 1052).  Data received from sensors related to objects correspond to behavioural data sets from a behavioural device; and receiving this from more than one sensor for more than one object teaches the first and second sets.  See also mapping to claim 1, the sensors can be external and in close proximity to the objects.  
	Re: receiving from a first user and a second user (or client) respectively, see also mapping to claim 2, Bradski teaches that multiple users can operate/use/participate/interact with the augmented reality systems of Bradski.  Modifying Bradski, in view of itself, to have obtained the above, is all of taught, suggested and obvious and predictable over Bradski. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	Bradski further teaches: method performed by a computer system (1) according to claim 4, wherein the method further comprises the steps of: A. retrieving a second instruction (29) from the optimised sub data (8b) as a response of the received first and second behavioural data set (27a, 27b) of the first and the second object (4, 20), and 
	B. sending the second instruction (29) to the first client (5) for triggering an activity (17) of the first object (4), or 
	C. sending the second instruction (29) to the second client (18) for triggering an activity (19) of the second object (20), wherein the second object (20) being related to the first object (4), or 
	D. sending the second instruction (29) to the third client (21) for triggering an activity (22) of the first nearby object (9), or 
	E. sending the second instruction (29) to the fourth client (23) for triggering an activity (22) of a second nearby object (25), wherein the second nearby object (25) being related to the first nearby object (9).
	Please see above mapping to claims 2 and 4.  Basically, Applicant’s claim 5 describes, in the context of Bradski, the system/method continuing to operate (send instructions), to users (clients), to trigger actions related to objects based on received sensor data (behavioural data sets).  All of this is taught by Bradski, and mapped in claims 2 and 4. 
	Modifying Bradski, in view of itself, to have obtained the above, is all of taught, suggested and obvious and predictable over Bradski, the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 7:
	Bradski further teaches: method performed by a computer system (1) according to claim 2, wherein the computer system (1) is configured to communicate with a second database (2b) (e.g. para. 216, multiple databases are taught, alternatively see Fig. 1, the databases can be from external devices as well), 
	wherein the retrieving a data set (8) step comprises retrieving a first data set (8c) of the first nearby object (9) and the second nearby object (25) from the first database (2a) based upon the physical position (6a) of the location determining device (7), and 
	retrieving a second data set (8d) of the first nearby object (9) and the second nearby object (25) from the second database (2b) based upon the physical position (6a) of the location determining device (7) (see mapping to claim 2, Bradski teaches multiple databases, data sets related to objects, and retrieving information based on locations of positioning devices (i.e. to map areas, update mappings, provide location information, pose calculations, etc.)). This corresponds to the above retrieving steps. 
	Modifying the applied references, in view of Bradski, to have obtained the above, is all of taught and suggested by Bradski, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 8:
	Panuganty further teaches: method performed by a computer system (1) according to claim 1, wherein the deleting redundant sub data step is conducted by using an optimisation algorithm (33) (e.g. paras. 196-98, an algorithm such as by the machine learning and PCA analysis module to normalize the data, using various statistical procedures and/or machine-learning algorithms). 
	Modifying the applied references, in view of Panuganty, to have obtained the above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known methods to normalize data and curate the data into a better form/format. 
	

	Regarding claim 9: see claim 8. 
	Bradski teaches: a computer system (1) for creation of augmented reality experiences and connection of these to the real world (Fig. 1: AR system 10), wherein the computer system (1) is arranged to communicate with a first database (2a) (para. 216) and is arranged to…
	The remaining features correspond to the method of claim 8.  Thus, the same rationale for rejection applies. 


	Regarding claim 10: see also claim 8.
	Bradski teaches: a computer program (e.g. para. 526 logic embodied in instructions), which when run on a computer system for creation of augmented reality experiences and connection of these to the real world (e.g. Fig. 1), causes the computer system to perform the method according to claim 1.
	The remaining features of claim 10 correspond to the method of claim 8 (i.e. adding an optimisation algorithm to the step E of deleting redundant sub data). Thus, the same rationale for rejection applies. 


	Regarding claim 11:
	Bradski teaches: the computer program according to claim 10, wherein the computer program is stored on a computer readable medium (para. 526, 537).
	 Modifying the applied references, in view Bradski, to have obtained the above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known compute architecture to perform tasks.  
	

	Regarding claim 12: 
	Bradski teaches: the method performed by a computer system (1) according to claim 4, wherein the behavioral device (28a, b) is a sensor configured to track a behavior of an object comprising movement, pace, and direction (e.g. para. 548, 549, 604, 873, capturing, from sensors, a set of data pertaining to the user (e.g., movement, emotions, direction of movement, speed of movement, physical attributes, movement of body parts relative to the head, etc.). See also para. 672. This corresponds to behavior of an object, that being the user or the user device (see Fig. 1: 12).  Alternatively, see also para. 747, 867, 1052, this behavioral data can be that of other objects. 
	*Please note: for claim interpretation purposes, the reason why the examiner cited to sensors pertaining to behavioral data of an object being a user or human, is because this is what the specification describes (see page 12) in the only instance of where the specification recites “pace”.  Therefore, the examiner’s interpretation is a broad, reasonable interpretation consistent with Applicant’s specification as filed. 
Modifying the applied references, in view Bradski, to have obtained the above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to collect as much information as possible to best map/create virtual environments.   




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613